PER CURIAM.
In light of the State’s concession, we grant L.V.’s emergency petition for writ of habeas corpus, and order that L.V. be released from secure detention and returned to the custody of the Department of Children and Families. See Michaels v. Loftus, 139 So.3d 324, 327 (Fla. 3d DCA 2014) (“The law requires a charge of direct criminal contempt to be proven beyond a reasonable doubt.”).
This relief is granted without prejudice to further proceedings permitting the trial court to make additional findings that would support its conclusion. See, e.g., Woods v. State, 987 So.2d 669, 677 (Fla. 2d DCA 2007) (reversing and remanding an order of criminal contempt because “[t]he trial court had to establish that Mr. Woods’ statement, coupled with his actions, were intended to constitute an imminent threat to the administration of justice.”).
Petition granted without prejudice.